COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-173-
CV



IN RE BERT HUGHES GIBBS, 						   RELATOR

A SOVEREIGN, A LIVING MAN

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of habeas corpus 
and is of the opinion that relief should be denied with prejudice.  Accordingly, relator's petition for writ of mandamus is denied with prejudice.

Relator shall pay all costs incurred in this proceeding.

The clerk of this court is directed to transmit a copy of this opinion to the relator, attorneys of record, the trial court judge, and the trial court clerk.

DATED June 17, 2003.



PER CURIAM





PANEL B
:	LIVINGSTON, DAY, and WALKER, JJ.





FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.